DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20040037496 granted to Pierce and further in view of US patent publication 20160218867 granted to Nordholt et al.
Regarding claim 1, Pierce discloses a system, comprising: a first vertical cavity surface emitting laser (VCSEL) configured to emit a first optical signal associated with data;” see paragraph [0026] (. . . VCSEL driver 106 receives a modulated input signal 107 in which data are encoded. In response to receiving input signal 107, the VCSEL driver produces a modulated drive signal 108 having modulation characteristics substantially matching the input signal. . .) and a second VCSEL configured to emit a second optical signal associated with mode-scrambled information;” see paragraph [0030] (. . . The VCSEL-based optical signal source includes a monolithic VCSEL array 104 . . . a mode-scrambled optical signal 118 exits output end 120 . . .). The first VCSEL is considered to be equivalent to the VCSEL driver 106 and the first optical signal associated with data is considered to be equivalent to the modulated drive signal 108 having modulation characteristics of the input data signal. The second VCSEL is considered to be equivalent to the VCSEL-based optical signal source 122 and the second optical signal associated is considered to be equivalent to a mode-scrambled optical signal 118. The mode-scrambled optical signal 118 has encoded data from the optical signal that is subsequently extracted by a receiver to establish communications between the transmitter and the receiver (see paragraph [0005]). Pierce fails to specifically teach the data from the optical signal is associated with quantum key distribution (QKD). In an analogous art, Nordholt discloses data from an optical signal is subsequently used in quantum key distribution and a network interface controller configured to manage transmission of the first optical signal via an optical communication channel coupled to a network interface module. In an analogous art, Nordholt discloses a network interface controller configured to manage transmission of the first optical signal via an optical communication channel coupled to a network interface module (see paragraph [0037] (. . . The interface 104 also includes a QC transmitter (or QC receiver, or both, if desired) configured to communicate QC signals via the fiber 106. Typically, the QC transmitter encodes based on quantum states that are specially defined properties of photons such as pairs of polarization states (e.g., 0° and 90°, or 45° and 135°) or circular basis states (e.g., left-handedness and right-handedness). The pairs of states form conjugate bases, and states within each pair (i.e., within a particular basis) are orthogonal to the other state from the same basis. Using such states, a transmitter and receiver can produce a shared random series of bits known only to the transmitter and receiver, which can then be processed for use as secret keys in subsequent encryption and decryption of messages. The process of producing such keys through QC is also called quantum key distribution (“QKD”). Generally, the transmitter selects a random bit and encodes the random bit based on a selected state of two pairs of quantum states.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]).. 
Regarding claim 2, Pierce as modified above discloses the network interface controller is configured to manage transmission of the first optical signal and the second optical signal based on a filter configured to filter the second optical signal.” see Nordholt; paragraph [0042] (. . . With ingoing and outgoing optical signals on separate fibers, outgoing optical signals can be filtered to reduce interference with QC signal photons. . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]). 
Regarding claim 7, Pierce as modified above discloses the network interface controller is configured to manage the transmission of the first optical signal and the second optical signal based on a BB84 QKD protocol, a T12 QKD protocol, or a coherent one way (COW) QKD protocol.” see Nordholdt; paragraph [0038] (. . . This protocol is referred to as the BB84 protocol, but other protocols . . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]). 
Regarding claim 10, Pierce as modified above discloses the system is a transceiver device.” see Nordholt; paragraph [0042] (. . . transceivers 208 . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]). 
Regarding claim 11, Pierce discloses a system, comprising: a first vertical cavity surface emitting laser (VCSEL) configured to emit a first optical signal associated with data;” see paragraph [0026] (. . . VCSEL driver 106 receives a modulated input signal 107 in which data are encoded. In response to receiving input signal 107, the VCSEL driver produces a modulated drive signal 108 having modulation characteristics substantially matching the input signal. . .) and a second VCSEL configured to emit a second optical signal associated with mode-scrambled information;” see paragraph [0030] (. . . The VCSEL-based optical signal source includes a monolithic VCSEL array 104 . . . a mode-scrambled optical signal 118 exits output end 120 . . .). The first VCSEL is considered to be equivalent to the VCSEL driver 106 and the first optical signal associated with data is considered to be equivalent to the modulated drive signal 108 having modulation characteristics of the input data signal. The second VCSEL is considered to be equivalent to the VCSEL-based optical signal source 122 and the second optical signal associated is considered to be equivalent to a mode-scrambled optical signal 118. The mode-scrambled optical signal 118 has encoded data from the optical signal that is subsequently extracted by a receiver to establish communications between the transmitter and the receiver (see paragraph [0005]). Pierce fails to specifically teach the data from the optical signal is associated with quantum key distribution (QKD). In an analogous art, Nordholt discloses data from an optical signal is subsequently used in quantum key distribution and a network interface controller configured to manage transmission of the first optical signal via an optical communication channel coupled to a network interface module. In an analogous art, Nordholt discloses a network interface controller configured to manage transmission of the first optical signal via an optical communication channel coupled to a network interface module (see paragraph [0037] (. . . The interface 104 also includes a QC transmitter (or QC receiver, or both, if desired) configured to communicate QC signals via the fiber 106. Typically, the QC transmitter encodes based on quantum states that are specially defined properties of photons such as pairs of polarization states (e.g., 0° and 90°, or 45° and 135°) or circular basis states (e.g., left-handedness and right-handedness). The pairs of states form conjugate bases, and states within each pair (i.e., within a particular basis) are orthogonal to the other state from the same basis. Using such states, a transmitter and receiver can produce a shared random series of bits known only to the transmitter and receiver, which can then be processed for use as secret keys in subsequent encryption and decryption of messages. The process of producing such keys through QC is also called quantum key distribution (“QKD”). Generally, the transmitter selects a random bit and encodes the random bit based on a selected state of two pairs of quantum states.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]).
	Regarding claim 13, Pierce as modified above discloses the first network interface module further comprises: a filter configured to filter configured to filter the second optical signal to facilitate the transmission of the first optical signal or the second optical signal via the optical communication channel.” see Nordholt; paragraph [0042] (. . . With ingoing and outgoing optical signals on separate fibers, outgoing optical signals can be filtered to reduce interference with QC signal photons. . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]).
Regarding claim 18, Pierce as modified above discloses the network interface controller is configured to manage the transmission of the first optical signal and the second optical signal based on a BB84 QKD protocol, a T12 QKD protocol, or a coherent one way (COW) QKD protocol.” see Nordholdt; paragraph [0038] (. . . This protocol is referred to as the BB84 protocol, but other protocols . . .). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network interface of Nordholt with Pierce’s mode-scrambled optical apparatus. One of ordinary skill in the art would have been motivated to combine the two for the purpose of communicating a secure quantum key that is subsequently used to exchange encrypted user data packets (see Nordholt; paragraph [0009]).

Claim 20 is a method claim that is substantially equivalent to system claim 1. Therefore claim 20 is rejected by a similar rationale.

Allowable Subject Matter
Claims 3-6, 8-9, 12, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the cited prior art fails to specifically teach the system of claim 1, wherein the network interface controller is configured to select the first optical signal or the second optical signal for transmission as an output optical signal via the optical communication channel.
With respect to claim 4, the cited prior art fails to specifically teach the system of claim 1, wherein the network interface controller is configured to measure an electrical characteristic of a photodiode of the second VCSEL, and wherein the network interface controller is configured to manage the transmission of the first optical signal and the second optical signal based on the electrical characteristic measured.
With respect to claim 5, the cited prior art fails to specifically teach the system of claim 1, wherein the network interface controller is configured to compare measurement of states of qubits associated with the second optical signal to facilitate the transmission of the first optical signal and the second optical signal.
With respect to claim 6, the cited prior art fails to specifically teach the system of claim 1, wherein the network interface controller is configured to perform error correction with respect to the first optical signal to facilitate the transmission of the first optical signal and the second optical signal.
With respect to claim 8, the cited prior art fails to specifically teach the system of claim 1, wherein the network interface controller is configured to perform a first QKD communication process associated with the second VCSEL, and wherein the system further comprises: a graphics processing unit configured to perform a second QKD communication process associated with the second VCSEL.
With respect to claim 9, the cited prior art fails to specifically teach the system of claim 1, further comprising: a quad small form-factor pluggable (QSFP) device that comprises the first VCSEL and the second VCSEL.
With respect to claim 12, the cited prior art fails to specifically teach the system of claim 11, wherein the first network interface module is a quad small form-factor pluggable (QSFP) network interface module.
With respect to claim 14, the cited prior art fails to specifically teach the system of claim 11, wherein the network interface controller is configured to select the first optical signal or the second optical signal for transmission as an output optical signal via the optical communication channel.
With respect to claim 15, the cited prior art fails to specifically teach the system of claim 11, wherein the network interface controller is configured to measure an electrical characteristic of a photodiode of the second VCSEL, and wherein the network interface controller is configured to manage the transmission of the first optical signal and the second optical signal based on the electrical characteristic measured.
With respect to claim 16, the cited prior art fails to specifically teach the system of claim 11, wherein the network interface controller is configured to compare measurement of states of qubits associated with the second optical signal to facilitate the transmission of the first optical signal and the second optical signal.
With respect to claim 17, the cited prior art fails to specifically teach the system of claim 11, wherein the network interface controller is configured to perform error correction with respect to the first optical signal to facilitate the transmission of the first optical signal and the second optical signal.
With respect to claim 19, the cited prior art fails to specifically teach the system of claim 11, wherein the network interface controller is configured to perform a first QKD communication process associated with the second VCSEL, and wherein the system further comprises: a graphics processing unit configured to perform a second QKD communication process associated with the second VCSEL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437